05/06/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 18-0639



                                    No. DA 18-0639


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

WILLIAM FREDERICK LAMOUREUX,

                Defendant and Appellant.


                                          ORDER


         Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including July 14, 2020, within which to prepare, serve, and file its response

brief.




JMK



                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                               May 6 2020